                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,                            )
                                                     )
                         Plaintiff,                  )
                                                     )
       vs.                                           )       Case No. 6:15-CV-03141-MDH
                                                     )
GAVIN LITTLE,                                        )
                                                     )
                         Defendant.                  )


                                             ORDER

       Before the Court is the Government’s Motion for Conditional Release. (Doc. 67). Pursuant

to the governing law and in accordance with Local Rule 72.1 of the United States District Court

for the Western District of Missouri, the government’s motion was referred to the United States

Magistrate Judge for preliminary review under 28 U.S.C. § 636(b).

       The Magistrate Judge conducted a hearing on August 20, 2019, and submitted a report and

recommendation to the undersigned. (Doc. 72). Parties have agreed to waive the statutory 14 day

waiting period in which to file exceptions. Therefore, the matter is ripe for review. After a review

of the record before the Court, the Court agrees with the report and recommendation issued by the

United States Magistrate Judge, and in accordance with such:

       It is hereby ORDERED that the report and recommendation (Doc. 71) of the United States

Magistrate Judge is ADOPTED and that the government’s Motion for Conditional Release (Doc.

67) is GRANTED.

    It is further ORDERED that Defendant be, and is hereby, conditionally released pursuant to

Title 18 U.S.C. § 4246(e) under the following conditions as recommended by M.D. Smith,

Warden, and David Costello, LCSW, Defendant’s social worker (Doc. 67-2):
1. Defendant shall reside at the residence of Patty Christiansen located at 415 Strife! Rd., Ft.
   Totten, ND 58335. He shall remain at said residence at the direction of the U.S. Probation
   Officer. Any change from this residence shall be approved by the U.S. Probation Office
   in advance.

2. Defendant shall be supervised by U.S. Probation and follow all instructions given by the
   supervising Probation Officer.

3. Defendant shall actively participate in, and cooperate with, a regimen of mental health
   care, drug and alcohol treatment, and psychiatric aftercare as directed by the U.S.
   Probation Officer and administered by the treating mental health provider. This is to
   include his voluntary admission to an inpatient facility for stabilization should it be
   deemed necessary. He shall follow all the rules, regulations and instructions of the
   treatment staff and comply with the treatment regimen recommended.

4. Defendant shall continue to take such medication, including injectable units, as shall be
   prescribed for him by the medical provider.

5. Defendant shall waive his rights to confidentiality regarding his chemical dependency,
   mental health and sex offender treatment/counseling in order to allow sharing of
   information with the supervising U.S. Probation Officer and treatment providers, who
   will assist in evaluating his ongoing appropriateness for community placement.

6. Defendant shall refrain from the use of alcohol and illegal drug usage, as well as the
   abuse of over-the counter medications, and submit to random urinalysis testing as
   warranted by treating mental health staff and/or the probation officer. This also includes
   participating in substance abuse treatment as deemed necessary.

7. Defendant shall not have in his possession at any time actual or imitation firearms or
   other deadly weapons and he may not write, say or communicate threats. He shall submit
   to a warrantless search on request of his U.S. Probation Officer or any law enforcement
   officer of his person or property for the purpose of determining compliance with this
   provision and shall permit confiscation of any such contraband.

8. Defendant, at the discretion of his supervising probation officer, may be directed to
   participate in the location monitoring program and abide by all requirements of the
   program. The location monitoring program will include electronic monitoring, which
   may comprise a component of global positioning (GPS). Defendant must review and sign
   a location monitoring program agreement provided by the probation office and follow the
   procedures specified by the probation officer. At the discretion of the supervising
   probation officer, Defendant may be directed to pay a portion or all costs associated with
   the use of electronic monitoring.

9. Defendant’s employment shall be screened by the U.S. Probation officer and in
   consultation with the treatment provider. Defendant’s employers will be notified of his
   relevant risk factors as determined by the U.S. Probation officer.

                                             2
  10. Annual reports will be written by the U.S. Probation Office regarding the status of
      Defendant’s conditional release. The report shall be submitted to the Legal Department at
      USMCFP Springfield, Missouri, for filing with the court.



IT IS SO ORDERED.



DATED:       August 29, 2019
                                                    /s/ Douglas Harpool______________
                                                  DOUGLAS HARPOOL
                                                  UNITED STATES DISTRICT JUDGE




                                              3
